774 N.W.2d 696 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Mark Allen WOOLSEY, Defendant-Appellant.
Docket No. 138153. COA No. 288666.
Supreme Court of Michigan.
November 20, 2009.

Order
On order of the Court, the application for leave to appeal the December 4, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE the assessments of court-appointed attorney fees imposed by the Macomb Circuit Court, and REMAND this case to that court for reconsideration of the assessments in accordance with the statutory procedure and People v. Jackson, 483 Mich. 271, 769 N.W.2d 630 (2009). We note confusion in the circuit court record, and contradictory statements by the trial judge, regarding the applicable statutes and case law. Under MCL 769.1l and Jackson, a prisoner may be required to commence repayment of attorney fees through the entry of an order to remit. Where an order to remit has been entered pursuant to MCL 769.1l, the prisoner is generally presumed to be able to commence repayment. Jackson, supra at 275, 769 N.W.2d 630. In addition, MCL 600.4803(1) permits a trial court to impose a 20% late fee on outstanding balances of fees imposed against a defendant, including a fee for a court-appointed attorney. In this case, we observe that at the resentencing hearing the circuit court stated that it was assessing a 20% late fee for nonpayment, yet it also suggested that repayment was suspended while the defendant remained incarcerated. Neither the January 9, 2008 judgment of sentence nor the March 18, 2008 order to remit indicates a due date for payment of the fees. On remand, the Macomb Circuit Court shall resolve these inconsistencies, and shall also address the defendant's contention that monies have already been deducted from his prisoner account. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.